Citation Nr: 0032694	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved disability pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Huntington, West Virginia RO, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
disability pension benefits on the basis that the request was 
not filed in a timely manner.  This case was before the Board 
in May 1997 and March 2000 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The first letter notifying the appellant of an 
overpayment of improved disability pension benefits was 
mailed to the appellant on January 26, 1992; included with 
this notice was information advising the appellant of his 
right to request waiver of the debt within 180 days.

2.  The appellant's request for waiver of the overpayment of 
improved disability pension benefits was dated October 12, 
1994 and noted to be received by the RO on October 17, 1994, 
more than two years following issuance of the notice of 
overpayment.  


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of improved disability pension benefits was not 
timely filed.  38 U.S.C.A. §§  5107, 5302(a), 7105 (West 
1991); 38 C.F.R. § 1.963(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter dated in January 
1984, the appellant was awarded disability pension, effective 
in November 1983.  By letter dated in January 1992 and mailed 
to the appellant at his address of record, the RO notified 
the appellant that his pension award was adjusted effective 
July 1, 1984, on the basis that his countable income was 
actually more than what the RO was originally led to believe.  
This retroactive adjustment of benefits created the 
overpayment in question.

On January 26, 1992, the appellant was mailed a notice of 
overpayment of improved disability pension benefits.  
Included with this notice was information regarding the 
appellant's right to request a waiver of the debt within 180 
days.  Although a copy of this demand letter is not of 
record, VA's Debt Management Center certified in June 2000 
that the demand letter and the notice of appellate rights 
were mailed on January 26, 1992 to the veteran's address of 
record and were not returned as undeliverable due to a bad 
address.  A sample copy of the demand letter was attached to 
the certification along with a copy of the CAROLS Master 
File.  The Master File lists the veteran's address as the 
same address that the veteran has provided since 1984.

The threshold question to be answered in this case, is 
whether the appellant has submitted a timely request for 
waiver of recovery of an overpayment of improved disability 
pension benefits after notification of the indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).  

In the case at hand, the appellant's request for waiver of 
the overpayment of improved disability pension benefits, 
dated October 12, 1994, was noted to be received by the RO on 
October 17, 1994.  The appellant claimed, essentially, that 
repayment of the debt would cause undue financial hardship.  
He also stated that when he initially received notice of the 
overpayment, he "was in the [h]ospital having [o]pen [h]eart 
[s]urgery and [was] unable to respond and request a waiver 
within 180 days."  He listed his return address as the same 
address that had been of record since 1984.

By decision in November 1994, the Committee denied the 
appellant's request for waiver of recovery of the overpayment 
because his request was not received within the requisite 180 
days following the notification of indebtedness.  In December 
1994, the appellant submitted a notice of disagreement with 
the decision to deny his waiver request.  The appellant 
stated that when "the debt was created [he] was hospitalized 
and unable to respond immediately."  He also stated that he 
"was not aware of the waiver or restriction as [he] did not 
read the reverse of the letter advising [him that he had] 180 
days" to appeal.

In June 1995, the RO issued the appellant a statement of the 
case, which explained that his waiver request was denied on 
the basis that it was not received within the applicable time 
limit.  The appellant submitted a substantive appeal in July 
1995.

Following Remand by the Board in May 1997, the RO received 
private treatment records dated from Dr. Robert M. Mace.  The 
treatment records note that the appellant was admitted to the 
hospital in February 1992 with complaints of chest pain.  The 
appellant underwent coronary bypass surgery that same month; 
he was discharged in March 1992.  The appellant was again 
admitted to the hospital in March 1992 for treatment for a 
leg infection; he was discharged in April 1992.  In a June 
1992 letter, Dr. Mace stated that due to the appellant's 
coronary bypass surgery and an infection in his legs, he 
would "continue to be home bound."  In a June 1994 
examination report, Dr. Mace stated that the appellant was 
not hospitalized.  He further stated that the appellant 
confined to bed "most of the time from March 1992 thru [sic] 
March 1993." 

The evidence of record also includes a letter dated in March 
1992 and received by the RO in April 1992, wherein the 
appellant offered to repay the overpayment.  He stated, "I . 
. . am filling out this form to ask [that the] benefits I 
receive . . . be cut in half instead of taking [the] full 
amount of [the] check each month [that] I owe you."

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment would have been 
received by the VA within 180 days from January 26, 1992.  
The uncontroverted evidence demonstrates that the appellant's 
request for waiver was received in October 1994, more than 
two years too late for consideration of the request.  It has 
not been contended or shown that the appellant ever requested 
an extension of time to file a waiver request.  In addition, 
the appellant has not substantiated that the letter notifying 
him of the indebtedness and the right to request a waiver was 
not received by him within a few days after it was posted.  
The law provides that the time limit may be extended when 
notification of indebtedness is delayed due to circumstances 
beyond the debtor's control.  Hospitalization could 
demonstrate circumstances beyond the debtor's control 
warranting an extension of the time limit.  The appellant has 
alleged and the evidence of record shows that he was 
hospitalized from February 1992 to March 1992 and from March 
1992 to April 1992.  However, even if the appellant were to 
be granted an extension due to these periods of 
hospitalization, a timely request for waiver of recovery of 
the overpayment was still not received by the VA within 180 
days from the end of his hospitalization in April 1992.

In addition, the appellant has not substantiated that the 
letter notifying him of the indebtedness and the right to 
request a waiver was not received by him within a few days 
after it was posted.  Moreover, there is nothing in the 
record to establish that the demand letter notifying him of 
his right to request a waiver was returned as undeliverable.  
As previously stated, by letter dated January 26, 1992 and 
mailed to the appellant at his address of record, the RO 
notified the appellant of overpayment of improved disability 
pension benefits and provided him with notice of appellate 
rights.  By statement dated in March 1992 and received by the 
RO in April 1992, the appellant proposed a repayment plan for 
the money owed.  He indicated that his address was the same 
address noted on the RO's January 1992 letter.  The 
appellant's statement would suggest that he received the RO's 
January 1992 notice of overpayment and wished to repay the 
overpayment.  Under such circumstances there is no reason to 
believe that the demand letter was not received by the 
appellant.

Clearly, the appellant has not substantiated that he failed 
to timely receive the initial notice of the overpayment and 
his right to request a waiver of that overpayment.  To the 
contrary the weight of the credible evidence supports the 
conclusion that he received the notice of the overpayment 
shortly after it was mailed.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved disability pension benefits was not submitted, the 
appeal is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals


 

